Martin, J.
delivered the opinion of the court. Dawson married the plaintiff, although the former was at the time already married to another woman still living, and she brought the present suit against his estate to recover, compensation for her services, the use of her furniture, hire of her negroes, monies of hers received by him, and several sums paid by her to creditors since his death, while she was curatrix to his estate, till her letters of curatrixship were revoked on the appearance of the first wife. There was judgment for her, and the curator appealed.
It is contended that she is only to be considered in the light of a partner, and it does not appear that there was any profit ; the evidence proves that the plaintiff kept a decent boarding house, well furnished, and was thriving in her business, when Dawson presented himself, as a single man, and married her, that Dawson was a tailor by trade, had much custom, managed the affairs of the parties, as a master, while she attended to the in door concerns of the house.
Livingston for the plaintiff, Smith for the defendant.
The marriage contract, upon which she surrendered her person, property and affairs, being illegal and void, she has a right to be indemnified against the consequences of the deceit, and she appears to have confined her claims, to items to which she is doubtless entitled, and the district court has rendered the amount of each particular claim to what appears to be correct.
It is, therefore, ordered adjudged and decreed, that the judgment of the district court be affirmed with costs.